Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9, 20) in the reply filed on 02/22/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-9, 20: the term “degradable” appears to be ambiguous since most card material including metals are known to deteriorate or corroded when exposed to environment over time that could be hundreds of years or more.  See i.e. https://www.encyclopedia.com/environment/encyclopedias-almanacs-transcripts-and-maps/corrosion-and-material-degradation#:~:text=Corrosion%20or%20degradation%20involves%20deterioration,metals%20and%20steel%20by%20water.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cepress (US 20170109622) in view of Ormiston (US 20200193250) and Andelin (US 20170061269)
 Cepress teaches
1. A biodegradable payment card comprising: 
a biodegradable substrate (cellulose, wood; Cepress, par. 21, 24); 
a magnetic particle slot within the biodegradable substrate, the magnetic particle slot configured to receive magnetic particles; a high coercivity magnetic stripe comprising magnetic particles printed on the biodegradable substrate, the magnetic stripe encoded with payment account data (Cepress, par. 30-31: card 10 includes a magnetic strip 24; Cepress is silent to a slot; Ormiston teaches magnetic strip may be adhered to a milled slot/pocket 410; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ormiston to protect the magnetic particles from abrasion; Cepress is also silent to high coercivity; Andelin teaches magnetic stripe is formed using ferrite magnetic particles of high coercivity bound together in a resin; par. Abstract, 16, 44; Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Andelin to withstand an external magnetic field without becoming demagnetized)
a biodegradable water resistant coating, wherein the coating covers at least the magnetic stripe (Cepress, par. 26, 49: overlay coatings 18, 19 protect environmental forces, which would have been obvious to include water/rain resistant).  
2.1, wherein the card is substantially free of non-biodegradable components (Cepress, par. 21, 24).  
3.1, wherein the magnetic particles are transfer printed onto the biodegradable substrate (Ormiston, par. 8, 55: adhering to within the slot after the slot being milled).  
4.1, wherein the biodegradable substrate consists essentially of compressed cellulose (Cepress, par. 24).  
5.1, wherein the biodegradable substrate consists essentially of wood (Cepress, par. 21).  
6.1, wherein the magnetic stripe is formed by printing the magnetic particles onto a biodegradable adhesive layer applied to the biodegradable substrate (Andelin, par. 34, 46; although silent to biodegradable adhesive; however, it is considered an obvious extension of the prior art’s teachings)
7.1, wherein the magnetic particles comprise iron oxide (Andelin, par. 16, 41, ferrite magnetic particles inherently known to include iron oxide).  
8.1, further comprising a chip wherein the biodegradable substrate comprises two or more laminate layers defining a chip pocket and the chip is inserted into the chip pocket (Cepress, Figs. 2, 6).  
9.8, further comprising an antenna electrically connected to the chip and inserted between the two or more laminate layers (Cepress, par. 47; Ormiston, par. 18, 21).
Re claim 20, see discussion regarding claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887